COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-035-CR
 
 
CURTIS LESLIE HARRIS                                                        APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM THE 367TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------
 




Appellant Curtis
Leslie Harris appeals his conviction for intoxication assault.  After Harris filed his notice of appeal, he
filed a timely motion for new trial, which the trial court timely granted.  See Tex.
R. App. P. 21.8(a).  The granting
of a motion for new trial restores the case to its position before the former
trial.  Tex.
R. App. P. 21.9.  Therefore, the
appeal has become moot, and on our own motion we dismiss the appeal as
moot.  Tex.
R. App. P. 43.2(f).
Harris shall pay
all costs of this appeal, for which let execution issue.
 
 
PER
CURIAM
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex.
R. App. P.
47.2(b)
 
DELIVERED: May 11, 2006




[1]See Tex. R. App. P. 47.4.